                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                  TYLER DIVISION

  UNITED STATES OF AMERICA                           §
                                                     §
                                                     §          CASE NO. 6:12-CR-59-JRG
  vs.                                                §
                                                     §
                                                     §
  RANDY CAMERON (10)                                 §
                                                     §
                                                     §


                          REPORT AND RECOMMENDATION
                      ON REVOCATION OF SUPERVISED RELEASE

        The Government moved to revoke Defendant Randy Cameron’s supervised release based

on violations of his supervised release conditions. Defendant waived his right to a revocation

hearing and pleaded “true” to Allegation 1 in the petition. It is the recommendation of the

undersigned that the plea be accepted and that Defendant be sentenced to 12 months and 1 day of

imprisonment with no further supervised release.

Background

        After pleading guilty to the offense of Conspiracy to Possess with the Intent to Distribute

Cocaine Base, a Class B felony, Defendant was sentenced on May 14, 2014, by the Honorable

Michael H. Schneider, United States District Judge, to 63 months of imprisonment, to be followed

by 5 years of supervised release subject to the standard conditions of release, plus special

conditions to include financial disclosure and drug aftercare. The offense carried a statutory

maximum imprisonment term of 40 years and the guideline imprisonment range, based on a total

offense level of 23 and a criminal history category of V, was 84 to 105 months.




                                                 1
       Defendant completed his term of imprisonment and began serving his term of supervised

release on February 24, 2017. Defendant’s supervised release was revoked on June 24, 2017 and

he was sentenced to 9 months of imprisonment followed by an additional 3 years of supervised

release. Defendant completed his term of imprisonment and began serving his term of supervised

release on February 7, 2018. The case was reassigned to Chief Judge Rodney Gilstrap on August

2, 2018.

Allegations

       In the Petition for Warrant or Summons for Offender Under Supervision filed on October

15, 2018, United States Probation Officer Glenn Filla alleges that Defendant violated the following

conditions of release:

       Allegation 1 (standard condition 2): The defendant shall report to the probation officer in

a manner and frequency directed by the Court or probation officer. It is alleged that Defendant

did not report to the probation office on October 2, and October 11, 2018.

       Allegation 2 (standard condition 7): The defendant shall refrain from excessive use of

alcohol and shall not purchase, possess, use, distribute, or administer any controlled substance or

any paraphernalia related to any controlled substances, except as prescribed by a physician. It is

alleged that Defendant submitted urine specimens on September 11, and September 24, 2018, that

tested positive for cocaine.

       Allegation 3 (special condition): The defendant shall participate in a program of testing

and treatment for drug abuse, under the guidance and direction of the U.S. Probation office, until

such time as he is released from the program by the probation officer. It is alleged that Defendant

did not attend substance abuse counseling on October 3, 2018 and did not report to the drug testing

center to submit urine specimens on October 4, and October 5, 2018.



                                                2
Applicable Law

        According to 18 U.S.C. § 3583(e)(3), the Court may revoke the term of supervised release

and require a Defendant to serve in prison all or part of the term of supervised release without

credit for the time previously served under supervision, if it finds by a preponderance of the

evidence that Defendant violated a term of supervised release. Supervised release shall be revoked

upon a finding of a Grade A or B supervised release violation. U.S.S.G. § 7B1.3(a)(1). In the

present case, Defendant’s original offense of conviction was a Class B felony. Accordingly, the

maximum sentence the Court may impose is 3 years of imprisonment. 18 U.S.C. § 3583(e).

        Under the Sentencing Guidelines, which are non-binding, 1 if the Court finds by a

preponderance of the evidence that Defendant violated his conditions of supervised release by

possessing cocaine as alleged in the petition, he is guilty of a Grade B violation. U.S.S.G. §

7B1.1(a). Defendant’s original criminal history category was V. The Guidelines, therefore,

provide that Defendant’s guideline range for a Grade B violation is 18 to 24 months of

imprisonment. The remaining allegations in the petition are Grade C violations. U.S.S.G. §

7B1.1(a). The Guidelines provide that Defendant’s guideline range for a Grade C violation is 7 to

13 months of imprisonment. U.S.S.G. § 7B1.4(a). The grade of the violation having the most

serious grade is used to determine the guideline range when there is more than one violation of the

conditions of supervision, or the violation includes conduct that constitutes more than one offense.

U.S.S.G. § 7B1.1(b).




1
 The United States Sentencing Guidelines as applied to revocations of supervised release “have always been non-
binding, advisory guides to district courts in supervised release revocation proceedings.” United States v. Brown,
122 Fed.Appx. 648, 2005 WL 518704, slip op. p.1 (citing United States v. Davis, 53 F.3d 638, 642 (5th Cir.1995));
see also United States v. Mathena, 23 F.3d 87 (5th Cir.1994) (policy statements contained in Chapter 7 of the
Sentencing Guidelines applicable to sentencing a defendant upon revocation of supervised release are advisory
only.).

                                                         3
Hearing

       On December 11, 2018, Defendant appeared for a final revocation hearing. Assistant

United States Attorney Jim Noble announced that an agreement was reached with Defendant and

Defendant’s counsel, Assistant Federal Defender Ken Hawk, for Defendant to enter a plea of true

to Allegation 1 in the petition and to jointly request a sentence of 12 months and 1 day with no

further supervised release. After the Court explained to Defendant his right to a revocation

hearing, he waived his right to a revocation hearing and entered a plea of “true” to Allegation 1 in

the petition. Defendant requested a recommendation to the Bureau of Prisons to confine him at

FCI Seagoville to facilitate family visitation and to enroll him in substance abuse and mental health

treatment.

Findings and Conclusions

       I find that Defendant is competent and that his plea and waiver of the revocation hearing

was knowingly and voluntarily made. I accept Defendant’s plea and find by a preponderance of

the evidence that Allegation 1 in the petition is true. Defendant is guilty of a Grade C supervised

release violation. I further find and conclude that Defendant’s term of supervised release should

be revoked and that he should be sentenced to 12 months and 1 day of imprisonment with no

further supervised release. Any criminal history monetary penalties previously ordered in the final

judgment should be imposed in this revocation, with all payments collected credited towards

outstanding balances.

                                     RECOMMENDATION

       In light of the foregoing, it is recommended that Defendant’s plea of true to Allegation 1

in the petition be ACCEPTED and that Defendant’s term of supervised release be REVOKED.

It is further recommended that Defendant be sentenced to 12 months and 1 day of imprisonment



                                                 4
with no further supervised release. Any criminal monetary penalties previously ordered in the

final judgment should be imposed in this revocation, with all payments collected credited towards

outstanding balances.

       Before the conclusion of the hearing, the undersigned announced the foregoing

recommendation and notified Defendant of his right to object to this Report and Recommendation

and to be present and allocute before being sentenced by the Court. Defendant waived those rights

and executed a written waiver in open court. The Government also waived its right to object to

the Report and Recommendation. It is therefore recommended that the Court revoke Defendant’s

supervised release and enter a Judgment and Commitment for him to be sentenced to 12 months

and 1 day of imprisonment with no further supervised release with a recommendation to the Bureau

of Prisons to designate Defendant to FCI Seagoville.




   So ORDERED and SIGNED this 11th day of December, 2018.




                                               5
